Citation Nr: 0629049	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1995 to 
October 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the RO 
that denied the veteran's claim for service connection for 
chronic fatigue syndrome and a claim for service connection 
for depression.  The veteran filed a notice of disagreement 
(NOD) in April 2003, and the RO issued a statement of the 
case (SOC) in October 2003.  The veteran filed a substantive 
appeal (via VA Form 9, Appeal to the Board of Appeals') in 
November 2003.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

On his November 2003 VA Form 9, the veteran checked a box 
indicating that he wanted a Board hearing at a local VA 
office before a Member of the Board, and ring Travel Board 
hearing before a Veterans Law Judge at a local VA office.  
Under that box, he also wrote "Travel Board via Philadelphia 
Regional Office."  The VA Form 9 reflects a Philadelphia 
address for the veteran (although he has not indicated that 
this is a permanent change of address, or requested a 
transfer of his claims file).

In a February 2004 letter, the Philadelphia RO notified the 
veteran that he had requested both a Board hearing and 
videoconference hearing.  Additionally, the RO advised the 
veteran that his name was on the list of persons wishing to 
appear before the BVA Travel Board. The veteran was 
instructed to complete an enclosed hearing selection form 
clarifying the type of hearing that he wanted.  Additionally, 
the RO stated that failure to respond would result in the 
veteran remaining on the list of persons desiring a Travel 
Board hearing.  The veteran did not respond to the letter.

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Inasmuch as the veteran has an outstanding request 
for a Board hearing at the Philadelphia RO, a remand is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The Baltimore RO should transfer the 
claims file to the Philadelphia RO. 

2.  The Philadelphia RO should schedule 
the veteran for a travel board hearing in 
accordance with his November 2003 
request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2005). After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

